Citation Nr: 0827310	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-30 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than March 1, 2006, 
for increased compensation benefits for dependant children.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran had active duty from November 1990 to May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  


FINDINGS OF FACT

1.  In October 1997, the RO granted service connection for 
multiple disabilities with a combined rating of 40 percent; 
in a November 1997 letter, the veteran was notified that she 
was to receive compensation at the single rate.  

2.  In December 1997, additional benefits were added for the 
veteran's spouse upon receipt of a VA Declaration of Status 
of Dependents showing that she had a spouse but no other 
dependents; she was instructed at that time to tell VA 
"immediately" if there was any change in the number of her 
dependents.  

3.  In November and December 1998 the veteran received an 
increase in benefits and was instructed to tell VA 
"immediately" if there was any change in the number of her 
dependents.  

4.  In her February 2006 response to a request for 
verification of number of dependents (VA Form 21-0538) for 
continued entitlement to additional compensation sent by the 
RO, the veteran listed her three children, born in March 2002 
and September 2004, and asked if she could get retroactive 
benefits for them.  






CONCLUSION OF LAW

An effective date earlier than March 1, 2006, for the payment 
of additional VA compensation on account of dependent 
children is not warranted.  38 U.S.C.A. §§ 5110(f), 5111(a) 
(West 2002); 38 C.F.R. § 3.401(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA is arguably applicable to the veteran's claim.  
However, VA is not required to provide assistance to 
claimants under VCAA if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103(a)(2).  In this case, the outcome of the 
appeal is strictly governed by the proper application of the 
governing laws and regulations to the known and established 
facts.  The outcome of the appeal is determined as a matter 
of law, and no amount of notice or assistance could result in 
a different determination.

Legal Criteria

An award of additional compensation on account of a 
dependent, based upon the establishment of a disability 
rating in the percentage evaluation specified by law (30 
percent) for the purpose, shall be payable from the effective 
date of such rating; but only if proof of dependency is 
received within one year from the date of notification of 
such rating action.  38 U.S.C.A. § 5110(f).

Payment of additional compensation for a dependent shall be 
effective on the latest of the following dates: (1) date of 
claim, which means the date of the veteran's marriage, if 
evidence of the event is received within one year of the 
event, otherwise the effective date shall be date noticed is 
received of the dependent's existence, if the evidence is 
received within one year of VA's request, (2) date dependency 
arises, or (3) the effective date of the qualifying 
disability rating, provided evidence of dependency is 
received within one year of notification of such rating 
action.  38 C.F.R. § 3.401(b).

Notwithstanding § 5110 of this title or any other provision 
of law, payment of monetary benefits based upon an award or 
an increased award of compensation may not be made to an 
individual for any period before the first day of the 
calendar month following the month in which the award or 
increased award became effective under § 5110 of this title 
or other provision of law.  38 U.S.C.A. § 5111(a).

Analysis

The facts in this case are clear.  In a November 1997 letter, 
the veteran was notified of an award of a 40 percent 
evaluation for multiple service-connected disabilities.  The 
letter also informed her that she was being paid at the 
single rate and that VA would pay her an additional benefit 
if she had dependents.  With this letter, she was provided a 
VA Form 21-8764, which included specific notice of the 30 
percent requirement for dependent payments and instructions 
on how the veteran could receive additional compensation for 
her dependents.  She sent back a VA Declaration of Status of 
Dependents showing that she had a spouse but no other 
dependents.  She was awarded additional benefits in December 
1997 and instructed to tell VA "immediately" if there was 
any change in the number of her dependents.  

In November 1999 her award was adjusted to reflect waiver of 
compensation to receive drill pay.  She was told that she was 
being awarded additional compensation for her spouse and that 
she was to tell VA "immediately" if there was any change in 
the number of her dependents.  In December 1999 she received 
another pay adjustment and was again informed she was 
receiving additional benefits for her spouse, and that she 
should tell VA "immediately" if there was any change in the 
number of her dependents.  

In February 2006, the veteran responded to a request for 
verification of number of dependents for continued 
entitlement to additional compensation based on dependents 
benefits (VA Form 21-0538).  She indicated that she had three 
children, one born in March 2002 and two in September 2004.  
She requested retroactive or "back" benefits for the 
children, arguing that she did not realize compensation was 
based on the number of dependents.  She was awarded 
additional compensation benefits for her children effective 
from the date the RO received this information, in February 
2006.  

The veteran's arguments in support of her claim for an 
earlier effective date are without merit.  In 1997 and 1999 
she was specifically and unequivocally notified that she 
might be entitled to additional compensation benefits for 
dependents, but that she could only obtain such additional 
compensation upon properly notifying VA.  The November 1997 
notice letter reflects that she was provided a VA Form 21-
8764 providing instructions on how to receive additional 
compensation for dependents.  

Although the veteran argued that she did not receive 
information that she was eligible for additional compensation 
for additional dependents, it appears she was sent this 
information on multiple occasions.  The Board is not 
persuaded by her argument that she was notified too many 
years prior to the birth of her children for her to have 
remembered that she could receive additional payment.  There 
was apparently no event between December 1999 and February 
2006 related to her VA benefits which would have triggered an 
additional information letter from VA.  

Based on a  review of the record, the Board concludes that at 
all appropriate times, the veteran was sent notice of her 
entitlement to additional compensation based on dependents.  
Official acts of public officers are presumed to have been 
properly discharged in the absence of clear evidence to the 
contrary, which is required to rebut the presumption of 
regularity.  In Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the U.S. Court of Appeals for Veterans Claims (Court) applied 
the presumption of regularity to procedures at the RO level.  
Assertions by an appellant, standing alone, are not the type 
of "clear evidence to the contrary" required to rebut the 
presumption of regularity in RO operations.  Id., at 274.  
The aforementioned November and December1999 letters indicate 
that VA Form 21-8764 was sent as an enclosure.  In the 
absence of clear evidence to the contrary, the veteran is 
presumed to have received this enclosure.  

As pointed out by the RO in its Statement of the Case, VA 
requires current information on dependency status to pay 
additional compensation on account of such dependents.  
Without current dependency information, VA would have no way 
of knowing if the veteran had divorced, remarried, or if her 
spouse had passed away.  At the time the RO sought to verify 
dependents, compensation had been in effect for almost 10 
years.

As indicated in the governing law and regulation, the 
effective date for payment of additional compensation on 
account of a dependent is payable from the same effective 
date as the rating increase which qualifies payment of this 
additional benefit, but only if proof of dependency is 
received within one year from the date of notification of 
such rating.  The veteran was fully informed of the 
requirement to provide evidence of dependency.  Her children 
were born in 2002 and 2004 respectively.  She did not inform 
VA of their existence until February 2006.  Accordingly, the 
effective date for additional compensation on account of her 
dependent children is the date of receipt of that evidence, 
which in this case is February 8, 2006.  In accordance with 
38 U.S.C.A. § 5111(a), the actual increase in the award does 
not become actually payable until the first day of the month 
following the month in which the increased award became 
effective; March 1, 2006.


ORDER

Entitlement to an effective date earlier than March 1, 2006, 
for increased compensation benefits for dependant children is 
denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


